MEMORANDUM **
Michael A.H. Ihsan appeals pro se from the district court’s judgment in favor of *636defendants in his action seeking to set aside the judgment in an earlier employment discrimination action. We have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, Scott v. Younger, 739 F.2d 1464, 1466 (9th Cir.1984); Clark v. Bear Stearns & Co., Inc., 966 F.2d 1318, 1320 (9th Cir.1992), we affirm.
To the extent Ihsan sought relief based on Fed.R.Civ.P. 60(b)(3), the district court properly dismissed because Ihsan did not bring this action within one year of the judgment Ihsan seeks to set aside. See Scott, 739 F.2d at 1466.
To the extent Ihsan attempted to allege an independent action to set aside the judgment, the district court properly concluded that such an action is barred by collateral estoppel. See Clark, 966 F.2d at 1320 (describing requirements of collateral estoppel).
Ihsan’s remaining contentions lack merit.
We deny appellees’ request for damages without prejudice to the filing of a separate motion under Fed. R.App. P. 38.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.